Citation Nr: 1127004	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  92-13 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits.

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychophysiological gastrointestinal reaction; entitlement to service connection for a gastrointestinal disorder; entitlement to a psychiatric disorder, to include posttraumatic stress disorder (PTSD); entitlement to a compensable rating for a right anterior chest lesion (Ghon Complex), claimed as residuals of pulmonary tuberculosis, prior to September 27, 1991; entitlement to a rating in excess of 10 percent for a right anterior chest lesion (Ghon Complex), claimed as residuals of pulmonary tuberculosis, since September 27, 1991; what evaluation is warranted for a lumbosacral strain with degenerative disc and joint disease prior to May 10, 2006; what evaluation is warranted for a lumbosacral strain with degenerative disc and joint disease since May 10, 2006; entitlement to an effective date earlier than September 27, 1991, for the assignment of a 10 percent disability rating for post-operative residuals of the removal of a left leg sebaceous cyst; what evaluation is warranted for right lower extremity radiculopathy since September 28, 2004; entitlement to an effective date earlier than September 28, 2004, for the grant of service connection for right lower extremity radiculopathy; and entitlement to a total rating based on individual unemployability due to service connected disabilities, are addressed in a separate decision.)


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from attorney fee decisions by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant was the Veteran's attorney (Attorney).

In November 2004, the Board remanded this claim for further development.

The appeal is REMANDED to the RO.  VA will notify you if further action is required on your part.


REMAND

In an April 14, 2003, decision, the RO determined that the appellant was entitled to $4,385.52 for attorney fees that were payable from the effective date of a grant of an increased evaluation for a right anterior chest lesion, and the grant of entitlement to service connection for a lumbosacral strain with degenerative disc and joint disease, which is October 1, 1991, to April 2, 2003, the date of the VA decision awarding this benefit.

In a May 30, 2003, decision, the RO determined that the appellant was entitled to $903.94 for attorney fees, which were 20 percent of the retroactive benefit payable for the Veteran's dependents from the effective date of the award that granted a combined rating of 30 percent or more, which was October 1, 1991, to April 2, 2003, the date of the VA decision which awarded this benefit.

The appellant perfected an appeal for both of those decisions.

Pursuant to the November 2004 remand, the appellant in June 2007 provided a copy of check showing that he received $10,073.37 in attorney fees under the Equal Access to Justice Act (EAJA), 28 U.S.C.A. § 2412(d) (West 2002) in connection with his representation of the Veteran before the United States Court of Appeals for Veterans Claims (the Court).

On July 18, 2007, the RO denied payment of attorney fees from retroactive benefits paid for the rating decision dated April 2, 2003.  [The April 2, 2003, rating decision granted entitlement to a 10 percent rating for a right anterior chest lesion effective from September 27, 1991; and a 10 percent rating for a lumbosacral strain, with degenerative joint and disc disease, effective from September 27, 1991.]  The July 2007 attorney fee decision was not a grant of benefits.  Yet, the RO did not issue a supplement statement of the case.  Instead, it considered the issue "withdrawn."  There is no indication, however, that the appellant withdrew his claim.  Therefore, the issues regarding attorney fees and the April 14, and May 30, 2003, attorney fee decisions remain pending.  As such, the RO did not comply with the directives of the November 2004 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In an August 7, 2007, decision, the RO determined that the appellant was entitled to $1,136.67 for attorney fees, which were payable from October 1, 2004, the effective date of the grant of an increased evaluation for the lumbar disorder, to March 22, 2007, the date of the VA decision awarding this benefit.  The appellant perfected an appeal of that determination.

Regarding the April 2, 2003 rating decision, the April 14, and May 30, 2003 attorney fee decisions reflect that the total attorney fees were $5,289.46; whereas the July 18, 2007, decision states that the attorney fees from that rating decision were $5,889.24.  Given that discrepancy, a formal accounting of all benefits the Veteran was entitled to pursuant to the appellant's representation of him; all attorney fees due to the appellant; and the impact of any offset from the $10,073.37 in attorney fees under the Equal Access to Justice Act, 28 U.S.C.A. § 2412(d) in connection with the appellant's representation of the Veteran before the Court must be prepared.

For claims in which a Notice of Disagreement (NOD) was filed prior to June 20, 2007, pertinent laws and regulations governing the award of attorney fees provide that if the following conditions are met, attorney fees may be available: (1) a final decision was promulgated by the Board with respect to the issue, or issues, involved; and (2) the attorney was retained not later than one year following the date on which the decision of the Board with respect to the issue, or issues, involved was promulgated.  38 U.S.C.A. § 5904(c)(1) (West 2002); 38 C.F.R. § 20.609(c) (2007).

Prior to May 22, 2008, the provisions of 38 C.F.R. § 20.609(h)(3)(i) (2007) provided that when the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due" benefits will be based on the initial disability rating assigned by the agency of original jurisdiction following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision. If an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the agency of original jurisdiction, and if the attorney-at-law represents the claimant or appellant at that phase of the claim, the attorney-at-law will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.

The regulations were recently changed, and now permit attorneys and agents to charge fees for representation after an agency of original jurisdiction has issued a decision on a claim or claims, and an notice of disagreement has been filed with respect to that decision on or after June 20, 2007.  38 C.F.R. § 14.636 (2010). The new regulation also provides, however, that, in cases in which a notice of disagreement was filed on or before June 19, 2007, attorneys and agents may charge fees only for services provided after both a final decision is promulgated by the Board with respect to the issue or issues, and the agent or attorney was retained not later than one year following the date that the decision by the Board was promulgated.  Thus, the new regulations permitting payment for attorney fees prior to promulgation of a Board decision are not applicable to an appeal when the notice of disagreement initiating that appeal was filed on or before June 19, 2007.

Accordingly, the case is REMANDED for the following action:

1.  The RO must prepare a written formal accounting of the benefits the Veteran was entitled to pursuant to the appellant's representation of him; the attorney fees due to the appellant, and the impact of any offset from the $10,073.37 in attorney fees under the Equal Access to Justice Act, 28 U.S.C.A. § 2412(d) in connection with his representation of the Veteran before the Court is necessary.

2.  Thereafter, the RO must readjudicate the claim of eligibility for payment of attorney fees from past-due benefits.  If the benefit is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



